Detailed Action
Summary
1. This office action is in response to the application filed on April 06 2021. 
2. Claims 1-12 are pending and has been examined. 
3. Terminal disclaimer filed on 02/08/2022 has been accepted.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on *** has been received and entered in the case. 
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after 04/06/21 is being examined under the first inventor to file provisions of the AIA . 
Drawings
6. The drawings submitted on 04/06/2021 are acceptable. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 04/06/21, 05/14/2021 and 01/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8. Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, of U.S. Patent No “11003202”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation have been shown in the subject matter as follows.

Conflicting claims Case No.17/223425
Conflicting Claims Case No. US Patent 11003202
1. A low dropout (LDO) regulator circuit, comprising: a pass transistor having a source, a drain, and a gate, the source of the pass transistor configured to receive an input voltage (Vin), and the drain of the pass transistor configured to provide an output voltage of the LDO regulator circuit; a source follower transistor having 
 a noise canceling transistor coupled between the drain of the source follower transistor and the gate of the pass transistor, wherein at least one of a plurality of terminals of the noise canceling transistor is directly coupled to the drain of the source follower transistor; a current sink circuit coupled between the drain of the source follower transistor and ground; and an error amplifier having an output, a positive input terminal, and a negative input terminal, the output coupled to the gate of the source follower transistor, the positive input terminal configured to receive a reference voltage (Vref).

 a noise canceling transistor coupled between the drain of the source follower transistor and the gate of the pass transistor, wherein the drain of the noise canceling transistor is directly coupled to the drain of the source follower transistor; a current sink circuit coupled between the drain of the source follower transistor and ground; and an error amplifier having an output, a positive input terminal, and a negative input terminal, the output coupled to the gate of the source follower transistor, the positive input terminal configured to receive a reference voltage (Vref).



3. The LDO regulator circuit of claim 2, wherein the resistor network comprises: a first resistor coupled between the at least one transistor and the negative input terminal of the error amplifier; and a second resistor coupled between the ground and the negative input terminal of the error amplifier.
4. The LDO regulator circuit of claim 3, wherein the source follower transistor, the feedback resistor, and the error amplifier are configured into a first loop.
4. The LDO regulator circuit of claim 3, wherein the source follower transistor, the first resistor, and the error amplifier are configured into a first loop.
5. The LDO regulator circuit of claim 1, wherein the pass transistor, the noise canceling transistor, and the source follower transistor are configured into a second loop.
5. The LDO regulator circuit of claim 1, wherein the pass transistor, the noise canceling transistor, and the source follower transistor are configured into a second loop.
6. The LDO regulator circuit of claim 1, wherein the error amplifier comprises a 


7. The LDO regulator circuit of claim 6, wherein the error amplifier further comprises a first n-type transistor configured as the positive input terminal and a second n-type transistor configured as the negative input terminal.
8. The LDO regulator circuit of claim 7, further comprises a bias current source coupled between the ground and the first and second n-type transistors.

9. The LDO regulator circuit of claim 8, wherein the first n-type transistor has a gate, a source, and a drain, the source coupled to the bias current source, the drain coupled to a drain of a first one of the pair of p-type transistors, and the gate configured to be the positive input terminal of the error amplifier.



11. The LDO regulator circuit of claim 10, further comprising a compensation capacitor coupled between the drain of the second n-type transistor and the ground.

12. The LDO regulator circuit of claim 11, wherein the compensation capacitor has a capacitance of about 100 fF.



9. Claims 1,3,5,7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 8, of U.S. Patent No “10591938”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation have been shown in the subject matter as follows.
Conflicting claims Case No.17/223425
Conflicting claims US Patent 10591938

 a noise canceling transistor coupled between the drain of the source follower transistor and the gate of the pass transistor, wherein at least one of a plurality of terminals of the noise canceling transistor is directly coupled to the drain of the source follower transistor; a current sink circuit coupled between the drain of the source follower transistor and ground; and an error amplifier having an output, a positive input terminal, and a negative input terminal, the output 


 resistor coupled between the at least one transistor and the negative input terminal of the error amplifier; and Docket No. 184059C1C112 PATENT a resistor coupled between the ground and the negative input terminal of the error amplifier.

5. The LDO regulator circuit of claim 1, wherein the pass transistor, the noise canceling transistor, and the source follower transistor are configured into a second loop.
5. The LDO regulator circuit of claim 4, wherein the pass transistor, the noise canceling transistor, and the source follower transistor are configured into a second loop.
7. The LDO regulator circuit of claim 6, wherein the error amplifier further comprises a first n-type transistor configured as the positive input terminal 


2. The LDO regulator circuit of claim 1, further comprising: a load capacitor coupled between the drain of the pass transistor and ground.
12. The LDO regulator circuit of claim 11, wherein the compensation capacitor has a capacitance of about 100 fF.
3. The LDO regulator circuit of claim 2, wherein the load capacitor has a capacitance of 2 pF.


Allowable subject matter
10. Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a noise canceling transistor coupled between the drain of the source follower transistor and the gate of the pass transistor, wherein at least one of a plurality of terminals of the noise canceling transistor is directly coupled to the drain of the source follower transistor."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golara (10591938) discloses a LDO includes a pass transistor (M.sub.O) having a source coupled to an input voltage (Vin); a noise cancelling transistor (M.sub.D) having a source coupled to the Vin, a gate coupled to a drain and a gate of the pass transistor; a source follower transistor (M.sub.SF) having a source coupled to a drain of the pass transistor, a drain coupled to the drain and gate of the noise cancelling transistor; a current sink coupled between the drain of the source follower transistor and ground; and an error amplifier having an output to drive the gate of the source follower transistor.
Golara (11003202) discloses a LDO includes a pass transistor (M.sub.O) having a source, a drain, and a gate, the source coupled to an input voltage (Vin); a noise cancelling transistor (M.sub.D) having a source, a drain, and a gate, the source coupled to the Vin, the gate coupled to the drain of the noise cancelling transistor and the gate of the pass transistor; a source follower transistor (M.sub.SF) having a source, a drain, and a gate, the source coupled to the drain of the pass transistor, the drain coupled to 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839